DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-13 in the reply filed on 26 July 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement filed 21 February 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the foreign patent document referred to therein has not been considered.

Specification
The disclosure is objected to because of the following informalities: The specification uses the term "isosbectic" throughout, including in the abstract. This term appears to be a misspelling of "isosbestic".   Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 uses the term "isosbectic," which is treated herein as a misspelling of "isosbestic."  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 recites the limitation "the isosbe[s]tic wavelength of iodine and triiodide." There is insufficient antecedent basis for this limitation in the claim. There is not an inherent singular isosbestic wavelength of iodine and triiodide, regardless of whether an isosbestic wavelength of iodine and triiodide is interpreted according to its plain meaning, or in the alternative, whether it is assigned a special definition from the specification.
Regarding the meaning of the isosbestic wavelength of iodine and triiodide, the instant specification teaches the following ([0022], page 5):
As can be seen in Fig. 1, the isosbectic point is about 463 nm to 464 nm, which corresponds to the iodine/triiodide isosbectic wavelength. The precise isosbectic wavelength may vary (e.g., by +/-2 nm) depending on the spectrophotometer used.

It is unclear whether the above passage provides a special definition of "the iodine/triiodide isosbectic wavelength" as being "about 463 nm to 464 nm," or whether the claimed term "isosbe[s]tic wavelength of iodine and triiodide" should be interpreted according to its ordinary and customary meaning. The ordinary and customary meaning of "isosbestic point," such as the IUPAC definition, is "wavelength, wavenumber or frequency at which the total absorbance of a sample does not change during a chemical reaction or a physical change of the sample." 
It is noted that the isosbestic wavelength provided by Fig. 1 is more specific than merely an equilibrium reaction between iodine and triiodide, given the additional presence of peracetic acid starting material and acetic acid product in the reaction samples used to generate the data of Fig. 1.
If the claimed isosbestic wavelength of iodine and triiodide is broadly interpreted according to its ordinary and customary meaning, then the scope of an isosbestic wavelength for iodine and triiodide is unclear given that it depends upon several experimental conditions and given that a variety of different wavelengths values have been reported in the prior art as isosbestic points for measuring the mixture of iodine and triiodide. Below are three examples of the prior art that teach isosbestic wavelengths for iodine and triiodide that do not match the disclosure by the instant specification of "about 463 nm to 464 nm."
The prior art of Labasque ("Spectrophotometric Winkler determination of dissolved oxygen: re-examination of critical factors and reliability," Marine Chemistry 2004) teaches that for the spectra of pure I2 and I3− from 400 to 600 nm, two intersection ("isobestic" [sic]) points are identified, one at 466 nm and another in the range 580–590 nm (see section 4.1 and Fig. 1):

    PNG
    media_image1.png
    551
    563
    media_image1.png
    Greyscale


It is unclear whether a wavelength of 466 nm, as disclosed by Labasque, is "about 463 nm to 464 nm," as taught by the instant specification. Moreover, the disclosed isosbestic range of 580–590 nm is inconsistent with a singular isosbestic wavelength of an equilibrium of iodine and triiodide.
Labasque further teaches that "Temperature influences both the I2 – I3− equilibrium, and the value of the molar absorptivities" (page 56, last full para.). Temperature dependence as taught by Labasque, together with the teaching by the instant specification that the precise isosbestic wavelength can vary depending on the choice of spectrophotometer, reinforces the interpretation that a singular isosbestic wavelength is not an inherent characteristic of any equilibrium of iodine and triiodide.
The prior art of Lengyel ("Rate Constants for Reactions between Iodine- and Chlorine-Containing Species: A Detailed Mechanism of the Chlorine Dioxide/Chlorite-Iodide Reaction," J. Am. Chem. Soc. 1996) reports 470 nm as the "isosbestic point of iodine and triiodide" (page 3711, first para.). This isosbestic point is outside of the range of from 459 nm to 469 nm recited in claim 1.
The prior art of Csekő ("Non-Triiodide Based Autoinhibition by Iodide Ion in the Trithionate−Iodine Reaction," J. Phys. Chem. A 2010) reports 468 nm as "the isosbestic point of the iodine-triiodide ion system in the absence and presence of initially added iodide ion."

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (US 2010/0136705; IDS) in view of Kraus (US 2008/0305553) and Labasque ("Spectrophotometric Winkler determination of dissolved oxygen: re-examination of critical factors and reliability," Marine Chemistry 2004).
Regarding claim 1, Kojima discloses a method for determining an amount of peroxyacid in a fluid (abstract) comprising: 
(i) combining an iodide-containing reagent with the fluid, and allowing peroxyacid in the fluid to react with the iodide from the reagent (abstract; [0014]); 
(ii) then measuring an absorbance of the fluid at a wavelength ([0022]-[0025], [0059]); and 
(iii) determining the amount of peroxyacid in the fluid based on the measured absorbance ([0014],[0063]).
Kojima does not disclose the wavelength that is in the range of from 459 nm to 469 nm, instead disclosing a wavelength in the range of 440 to 600 nm ([0018]) and a working embodiment of 470 nm (Figs. 1 and 2, [0022]-[0025]).
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close, and the claimed range of 459 nm to 469 nm is close to Kojima's wavelength of 470 nm.  See MPEP 2144.05, I. Moreover, the prior art of Kraus and Labasque provide motivation to replace Kojima's 470 nm wavelength with a 466 nm wavelength, as set forth below.
Regarding Kojima's disclosure of adding excess potassium iodide to an equilibrium mixture of peroxycarboxylic acid and hydrogen peroxide within a pH range of 1<pH<6, Kojima does not explicitly teach that the iodine formed exists as I2 in equilibrium with triiodide (I3−). However, one of ordinary skill in the art would understand the colorimetric reaction of Kojima to result in the formation of triiodide because of teachings of the prior art such as the analogous prior art of Kraus regarding the addition of excess iodide to a mixture of peracid and hydrogen peroxide ([0043]). One of ordinary skill in the art would accordingly understand the disclosures of Kojima and Kraus to be both spectrophotometric measurements of I2 and/or I3− for determination of an oxidant (peroxyacid).
In the analogous art of a spectrophotometric measurement of I2 and/or I3− for determination of an oxidant (oxygen), Labasque teaches that "the selection of an isobestic [sic] point for measuring the mixture of iodine and tri-iodide in the solution enhances reliability" (abstract). Labasque found that for spectra of pure I2 and I3−, there is an isosbestic point of 466 nm (section 4.1). Labasque further teaches the following regarding the measurement of dissolved oxygen (DO) (page 55, right col.):

    PNG
    media_image2.png
    466
    441
    media_image2.png
    Greyscale

It is noted that Labasque uses the term "total iodine" to refer to the sum of the concentrations of I2 and I3−. This is consistent with Kojima's use of the term "iodine" for the reaction product. Labasque teaches that selecting an isosbestic point (when the absorbance of I2 is the same as the absorbance of I3−) as the measurement wavelength is the most simple way to obtain reliable results for the determination of dissolved oxygen. One of ordinary skill in the art would recognize the similarity of the method of Labasque for the detection of dissolved oxygen to the method of Kojima in view of Kraus for the detection of peroxycarboxylic acid in that both methods rely on an oxidant analyte to oxidize iodide to form I2 and/or I3−, which is then detected spectrophotometrically.
The use of a known technique to improve similar methods in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
For the benefit of a reliable measurement of the two species of I2 and I3−, as taught by Labasque, it would have been obvious to one of ordinary skill in the art at the time of filing to replace Kojima's wavelength of 470 nm with the 466 nm isosbestic wavelength disclosed by Labasque.
Regarding claim 2, Kojima discloses that the fluid includes at least 25 ppm of the peroxyacid (Figs. 1-4).
Regarding claim 3, Kojima discloses that the fluid includes at least 100 ppm of the peroxyacid (before dilution 20x, [0015], [0059], [0068] to provide the 20-fold diluted concentrations of Figs. 1 and 2).
Regarding claim 4, Kojima discloses that the peroxyacid comprises peracetic acid ([0019]).
Regarding claim 5, Kojima discloses that the fluid comprises water ([0003], [0059], [0068]).
Regarding claim 6, Kojima teaches sterilization in food ([0002]) but does not explicitly disclose that the fluid comprises wash water from a sterilization system in a meat-packing plant. In the analogous art of monitoring the concentration of peracid by the addition of excess iodide, Kraus teaches using antimicrobial compositions to sanitize food processing industries ([0002], [0083]) and to treat animal carcasses ([0082]). For the benefit of monitoring the amount of peroxyacid in a meat-packing plant, it would have been obvious to one of ordinary skill in the art at the time of filing that the fluid of Kojima comprises wash water from a sterilization system in a meat-packing plant.
Regarding claim 7, Kojima does not explicitly disclose that the iodide-containing reagent is added to the fluid so that an iodide concentration in the fluid is at least 1,000 ppm. However, Kojima teaches up to 50 ppm concentration of percarboxylic acid ([0015]) and up to 60 times the number of moles of percarboxylic acid as the amount of potassium iodide ([0017]), which provides up to approximately 3000 ppm potassium iodide. Likewise, Kojima teaches up to 50 ppm concentration of percarboxylic acid ([0015]) and up to 30 times the number of moles of percarboxylic acid as the amount of potassium iodide ([0017]), which provides up to approximately 1500 ppm potassium iodide.
Regarding claim 8, Kojima discloses that the percarboxylic acid may be any percarboxylic acid that is reactive with potassium iodide to generate iodine rapidly ([0019]), but does not explicitly disclose performic acid. In the analogous art of monitoring the concentration of peracid by the addition of excess iodide, Kraus teaches that the peroxyacid comprises performic acid ([0023]). For the benefit of measuring a known percarboxylic acid, it would have been obvious to one of ordinary skill in the art at the time of filing that the percarboxylic acid of Kojima is performic acid.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding claim 9, the combination of Kojima in view of Kraus and Labasque teaches that the absorbance of the fluid is measured at a wavelength that is in the range of from 462 nm to 466 nm (466 nm, as set forth above in the rejection of claim 1).
Regarding claim 10, the combination of Kojima in view of Kraus and Labasque teaches that the absorbance of the fluid is measured at an isosbestic wavelength of iodine and triiodide (466 nm, as set forth above in the rejection of claim 1).
Regarding claim 13, Kojima discloses that the step of determining the amount of peroxyacid comprises comparing the measured absorbance in step (ii) with a standard calibration curve ([0063]-[0065]).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of Kraus and Labasque as applied to claims 1-10 and 30, further in view of Mallard de la Varende (US 5,438,002).
Regarding claims 11 and 12, Kojima view of Kraus and Labasque do not explicitly disclose (iv) measuring the absorbance of the fluid at the same wavelength before the iodide-containing reagent is combined with the fluid, wherein the step of determining the amount of peroxyacid comprises subtracting the measured absorbance in step (iv) from the measured absorbance in step (ii). However, the examiner takes official notice that the subtraction of blank measurements is conventional in the art of spectrophotometric measurements.
 In the analogous art of determining peracid content upon the addition of excess iodide, Mallard de la Varende teaches measuring a reference solution initially without addition of iodide for value 0 and then after addition of iodide (col. 4, lines 49-53). For the benefit of using a known technique of subtracting blank measurements, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Kojima view of Kraus and Labasque with a step of measuring the absorbance of the fluid at 266 nm before the iodide-containing reagent is combined with the fluid, wherein the step of determining the amount of peroxyacid comprises subtracting the measured absorbance in step (iv) from the measured absorbance in step (ii).
The use of a known technique to improve similar methods in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schick (US 5,139,956) teaches the following two-step reaction for the production of I3− (col. 4, lines 45-50):

    PNG
    media_image3.png
    149
    554
    media_image3.png
    Greyscale

Hilgren (US 2005/0118940) teaches compositions comprising peroxycarboxylic acids such as peroxyformic acid or peroxyacetic acid ([0032]) for reducing microbial compositions on poultry during processing (abstract, [0109]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043. The examiner can normally be reached M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            
/JENNIFER WECKER/            Primary Examiner, Art Unit 1797